1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      LAUSTEVEION JOHNSON,
7
                            Plaintiff,
8                                                           2:16-cv-01889-GMN-VCF
      vs.                                                   ORDER
9     GAROFALO, et al.,
10                          Defendants.

11

12          Before the Court is Lausteveion Johnson v. Garofalo, et al., case number 2:16-cv-01889-GMN-
13   VCF. Considering the decision of the motion to dismiss (ECF NO. 88) and that Plaintiff’s claims against
14   the NDOC Defendants remain, IT IS HEREBY ORDERED that the status hearing scheduled for
15   December 11, 2018 at 11:00 AM, is VACATED.
16          Pursuant to Local Rule 16-1(b), “in actions by or on behalf of inmates under 42 U.S.C. § 1983
17   ...no discovery plan is required,” rather “a scheduling order [is] entered within thirty (30) days after the
18   first defendant answers or otherwise appears.” This is an action brought under 42 U.S.C. § 1983.
19          IT IS FURTHER ORDERED that the following discovery plan and scheduling order apply:
20          1.      DISCOVERY: Pursuant to LR 16-1(b), discovery in this action shall be completed on or
21   before June 5, 2019.
22          2.      Any and all pleadings that may be brought under Fed. R. Civ. P. 13 & 14, or joining
23   additional parties under Fed. R. Civ. P. 19 & 20, shall be filed and served not later than
24   March 7, 2019. Any party causing additional parties to be joined or brought into this action shall
25   contemporaneously therewith cause a copy of this Order to be served upon the new party or parties.
1           3.      Amendments to pleadings as provided for under Fed. R. Civ. P. 15, if the same are allowed

2    without leave of court, or motions for leave to amend, shall comply with LR 15-1 and shall be filed and

3    served not later than March 7, 2019.

4           4.      Expert disclosures shall be made on or before April 8, 2019, and the disclosures of rebuttal

5    experts shall be made on or before May 8, 2019.

6           5.      Dispositive Motions shall be filed and served no later than July 5, 2019.

7           6.      The Joint Pretrial Order is due by August 5, 2019. If dispositive motions are filed, the

8    joint pretrial order is due thirty (30) days from the entry of the court’s rulings on the motions or by further

9    order of the court.

10          7.      The Interim Status Report must be filed or before April 8, 2019.

11          8.      EXTENSIONS OF DISCOVERY:                Pursuant to LR 26-4, an extension of the discovery

12   deadline will not be allowed without a showing of good cause. All motions or stipulations to extend

13   discovery shall be received by the Court at least twenty-one (21) days prior to the date fixed for completion

14   of discovery by this Scheduling Order, or at least twenty-one (21) days prior to the expiration of any

15   extension thereof that may have been approved by the Court. The motion or stipulation shall include:

16          (a)     A statement specifying the discovery completed by the parties of the date of the motion or

17   stipulation;

18          (b)     A specific description of the discovery which remains to be completed;

19          (c)     The reasons why such remaining discovery was not completed within the time limit of the

20   existing discovery deadline; and

21          (d)     A proposed schedule for the completion of all remaining discovery.

22

23                  DATED this 7th day of December, 2018.
                                                                    _________________________
24                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
25
